Citation Nr: 1534570	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-28 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than August 12, 1998, for the award of service connection for myasthenia gravis.

2.  Entitlement to an initial rating in excess of 30 percent for myasthenia gravis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 8, 1981 to May 1, 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction lies with the Regional Office (RO) in Atlanta, Georgia.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

The issue of entitlement to an increased initial rating for myasthenia gravis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's May 4, 1981, claim can be reasonably construed as encompassing a claim of entitlement to service connection for myasthenia gravis.


CONCLUSION OF LAW

The criteria for an effective date of May 2, 1981, for the grant of service connection for myasthenia gravis are met.  38 U.S.C.A. §§ 101, 5101, 5110 (West 2014); 
38 C.F.R. §§ 3.1, 3.151, 3.400 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Regarding claims for earlier effective dates, the courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained.   In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

While not totally analogous to the case at hand, the United States Court of Appeals for Veterans Claims (Court) has held that VA must consider a psychiatric disorder claim to encompass any mental disability that may reasonably be construed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On May 4, 1981, three days after separation from service, the Veteran filed a claim for service connection for a collapsed vertebrae and high blood pressure and explained that ". . . high blood pressure activated enlarged heart [and] caused it to worsen."  Service connection for heart disease was denied in a May 1981 rating decision, as it was concluded that heart disease preexisted service and was not aggravated thereby.

During service, a March 1981 Entrance Physical Standards Board Proceeding noted diagnoses of organic heart disease, cardiomegaly, and atypical chest pain.  Subjectively, the Veteran reported sharp, pressing chest pain, which radiated to the left upper extremity.  Cardiomegaly (enlarged heart) was noted in various service treatment records (STRs).  See February 1981 STR; March 1981 STR.

There are no apparent diagnoses of any heart disease or cardiomegaly in the decades following service.  The Veteran was, however, diagnosed with myasthenia gravis after separation.

A June 2001 letter from thoracic surgeon L.M.R., M.D., notes that a review of the Veteran's records suggests that her myasthenia gravis symptoms had their onset during the Veteran's military service.  As rationale, Dr. L.M.R. explained that the Veteran developed weakness during service and was erroneously diagnosed as having heart disease.  He further stated that a diagnosis of heart disease had not been confirmed after the in-service diagnosis of such.  Finally, he concluded that "[i]n retrospect it appears that [the Veteran's] disease had its onset in 1980 and the xray [sic] reporting cardiac enlargement in truth was the enlarged thymus overlaying the cardiac silhouette."  

In awarding service connection for myasthenia gravis in September 2008, the Board concluded that myasthenia gravis manifested during service or within a year of the Veteran's discharge from service.  The Board noted that while the Veteran was not formally diagnosed with myasthenia gravis until around 1987, the insidious nature of that disability and the well-documented difficulty in properly diagnosing myasthenia gravis, service connection was warranted.  The Board noted that Veteran's complaints of chest tightness and shortness of breath were attributed to a cardiac disability in service, but post-service medical evidence did not show that the Veteran suffered from any cardiac disability.  The Board relied heavily on Dr. L.M.R.'s letter in concluding that ". . . the Veteran's in-service diagnosis of a cardiac pathology appears to have been erroneous in light of the preponderance of the subsequent medical evidence of record."  The Board concluded that the symptoms the Veteran experienced in service were a manifestation of her myasthenia gravis, which was not formally diagnosed until years later.

The Board finds persuasive the Veteran's argument that her May 1981 claim for an enlarged heart was based on the apparently erroneous diagnoses of various heart problems-including cardiomegaly-during service, and was instead a claim for myasthenia gravis.  As indicated above, the Veteran was not formally diagnosed with myasthenia gravis until several years later.  Through her treatment for that disability, she learned that she likely never had a heart disability.  Instead, Dr. L.M.R., a thoracic surgeon, explained that myasthenia gravis had its onset likely in service and that the in-service diagnoses of heart diseases were erroneously based on a misreading of X-rays that likely showed an enlarged thymus overlaying the cardiac silhouette.  See June 2001 Letter of Dr. L.M.R.  Indeed, this evidence was sufficiently persuasive for the Board to grant service connection for myasthenia gravis by concluding that the Veteran's disability had its onset in service.

The Board finds that the reasoning of the above-cited Clemons case is applicable here.  The Veteran experienced weakness in service due to what she was told was an enlarged heart.  She filed a claim for service connection for an enlarged heart due to the apparent misdiagnoses in service.  The symptoms the Veteran was claiming at that time were not actually due to an enlarged heart, and that in-service diagnosis was never confirmed following service.  Instead, those symptoms were due to her undiagnosed myasthenia gravis.  See June 2001 Letter of Dr. L.M.R.  It is clear that the Veteran sought service connection for the symptoms that had their onset in service and caused her to separate mere months following entrance.  Simply, she was told that she had an enlarged heart after complaining of weakness and filed a claim for such.  Although not completely analogous, the reasoning of Clemons is applicable.  VA cannot expect the Veteran to claim each distinct disability, especially when she was apparently misdiagnosed before her claim was filed.  Instead, the Veteran made a sincere effort to file a claim for service connection relating to the problems she experienced in service-which apparently was myasthenia gravis.  In consideration of Clemons, and affording the Veteran the benefit of the doubt, her May 1981 claim can be reasonably construed as encompassing a claim for service connection for myasthenia gravis.

As the May 4, 1981, claim for service connection is construed as including a claim for service connection for myasthenia gravis, an effective date of May 2, 1981 is warranted.  See 38 C.F.R. § 3.400 (where claim is filed within a year of separation of service, the effective date for the grant of service connection shall be the day following separation from service).  As a matter of law, an effective date earlier than May 2, 1981, is not possible.  See id.


ORDER

Entitlement to an effective date of May 2, 1981 for the award of service connection for myasthenia gravis is granted, subject to the regulations governing the award of monetary benefits.



REMAND

The Veteran was last afforded a VA examination to determine the severity of her myasthenia gravis in May 2012.  At her May 2015 Board hearing, she explained that her disability has worsened in the interim.  See Board Hearing Transcript (Tr.) at 7.  As such, a contemporaneous examination is necessary to determine the current severity of her myasthenia gravis.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

Additionally, the Board notes that the May 2012 examination is inadequate for the purpose of determining the severity of the Veteran's disability.  The examination report notes that the Veteran's symptoms are weakness, double vision, fatigue, and shortness of breath with exertion.  However, the examiner's enumeration of certain symptoms does not show the full extent of the Veteran's service-connected myasthenia gravis.  Indeed, the Veteran testified as to using many devices to assist with ambulation, including a wheelchair, braces, a cane, and a walker.  See Board Hearing Tr. at 6-7.  The Veteran further reported an inability to perform certain household tasks due to her service connected disability.  See id at 6.  While the May 2012 VA examination enumerates the Veteran's symptomatology, it does not describe, in detail, all of the Veteran's symptoms.  Thus, a new VA examination is necessary to determine the severity of the Veteran's service-connected disability.

As the matter is being remanded, updated VA treatment records and any outstanding private treatment records must also be obtained.  The Veteran reported presently receiving private treatment from Northside Hospital, Piedmont Hospital and Kaiser Permanente.  See Hearing Tr. at 4.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from September 2011 forward.

2. Request that the Veteran identify the name and location of any private medical facility where she has received treatment for myasthenia gravis, to include the dates of any such treatment.

The Veteran should be specifically asked to complete authorizations for VA to obtain outstanding records from Northside Hospital, Piedmont Hospital and Kaiser Permanente and any other sufficiently identified private treatment provider from whom records have not already been obtained.

After securing any necessary release forms, all records of medical treatment which are not currently associated with the Veteran's claims file should be requested. All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3. Then schedule the Veteran for a VA examination to determine the current severity of her myasthenia gravis.  The entire claims file must be made available to the examiner.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.

The examiner must describe, in detail, all of the symptoms associated with the Veteran's myasthenia gravis.

4. Following the completion of the above, readjudicate the claim.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


